Citation Nr: 0003334	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a left leg disability.  Within one year of that 
determination, the veteran again sought service connection 
for a left leg disability as well as other disabilities.  In 
a November 1996 rating decision, service connection was 
denied again for left leg disability as well as left ankle 
and back disabilities.  In addition, entitlement to a 
temporary total rating was denied.  In December 1996, the 
veteran was notified of his procedural and appellate rights.  
The veteran did not initiate an appeal as to the issues of 
service connection for a back disability or for a temporary 
total rating.  However, the veteran's notice of disagreement 
as to the issues of service connection for left leg and left 
ankle disabilities was received in December 1996 which was 
within one year of both the April and November 1996 rating 
decisions.  The veteran specified that his statement was a 
"Notice of Disagreement."  A February 1997 rating decision 
confirmed and continued the prior denial of service 
connection for those issues.  

In a May 1997 determination, entitlement to nonservice-
connected pension benefits was denied.  The veteran did not 
initiate an appeal as to that determination.  In a December 
1997 rating decision, service connection for a left knee 
injury was denied.  The veteran was provided his procedural 
and appellate rights.  Within one year, he again sought 
service connection for a left knee injury.  In December 1998, 
the RO confirmed and continued the denial of service 
connection for a left knee injury, but the determination was 
on a new and material basis.  

In March 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO as to the issue of service 
connection for a left knee disability although he also 
provided testimony regarding his left leg disability.  




REMAND

In January 2000, the veteran requested that he be afforded a 
personal hearing before a member of the Board at the RO via 
videoconference.  As such, he should be afforded such a 
hearing.  

In addition, as noted in the introductory portion of this 
remand decision, in April and November 1996 determinations, 
service connection was denied for left leg (in both 
decisions) and left ankle (in the November 1996 decision) 
disabilities.  In December 1996, a notice of disagreement was 
received.  As such, the RO is now required to send the 
veteran a statement of the case as to the issues of service 
connection for left leg and left ankle disabilities in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where a Notice of Disagreement has 
been submitted, the veteran is entitled to a Statement of the 
Case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO via videoconference 
and notify the veteran of that hearing.

2.  The RO should send the veteran a 
statement of the case as to the issues of 
service connection for left leg and left 
ankle disabilities in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  The veteran and his 
representative are hereby reminded that a 
timely substantive appeal must be filed 
to perfect these issues for the Board's 
appellate review.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument within the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


